DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Ross Davis on 6/29/2022.
The application has been amended as follows: 
1.	(Amended) A vehicle management server configured to manage information on a control device mounted on a vehicle and information on a plurality of information terminals connectable with the control device, the vehicle management server comprising:
circuitry configured to:
acquire a distance between a first information terminal and the control device;
determine whether the distance is equal to or greater than a threshold that is set based upon a form of usage of the vehicle; 
control so as to transmit, when the circuitry determines that the distance is equal to or greater than the threshold, a first message to a second information terminal, the first message including information relating to an existence of the first information terminal; and
control not to transmit, when the circuitry determines that the distance is not equal to or greater than the threshold, the first message to the second information terminal, wherein
the first information terminal is an information terminal registered by a former user, and
the second information terminal is an information terminal registered by a new user.
10. (Currently Amended):  A vehicle management method executed by a vehicle management server for managing information on a control device mounted on a vehicle and information on a plurality of information terminals connectable with the control device, the method comprising:
acquiring a distance between a first information terminal and the control device;
determining whether the distance is equal to or greater than a threshold that is set based upon a form of usage of the vehicle; 
controlling so as to transmit, when the distance is equal to or greater than the threshold, a first message to a second information terminal, the first message including information relating to an existence of the first information terminal; and
controlling not to transmit, when the distance is not equal to or greater than the threshold, the first message to the second information terminal, wherein
the first information terminal is an information terminal registered by a former user, and
the second information terminal is an information terminal registered by a new user.
11. (Currently Amended):  A non-transitory storage medium for storing commands that are executable by one or more processors and that cause the one or more processors to execute following functions, the functions comprising:
acquiring a distance between a first information terminal and a control device mounted on a vehicle;
determining whether the distance is equal to or greater than a threshold that is set based upon a form of usage of the vehicle; 
controlling so as to transmit, when the distance is equal to or greater than the threshold, a first message to a second information terminal, the first message including information relating to an existence of the first information terminal; and
controlling not to transmit, when the distance is not equal to or greater than the threshold, the first message to the second information terminal, wherein
the first information terminal is an information terminal registered by a former user, and
the second information terminal is an information terminal registered by a new user.
	13.	(Cancelled)

Allowable Subject Matter
Claims 1-12 and 14-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648